Case 2:20-cv-08696-JFW-KS Document 53 Filed 02/08/21 Page 1 of 2 Page ID #:229



 1   Theodore W. Chandler (Bar No. 219456)
        <ted.chandler@bakerbotts.com>
 2   BAKER BOTTS L.L.P.
     1801 Century Park East, Suite 2400
 3   Los Angeles, California 90067
     Telephone: (213) 202-5702
 4   Facsimile: (213) 202-5732
 5   Paul J. Reilly (pro hac vice)
        <paul.reilly@bakerbotts.com>
 6   Elizabeth K. Rucki (pro hac vice)
        <elizabeth.rucki@bakerbotts.com>
 7   BAKER BOTTS L.L.P.
     2001 Ross Avenue, Suite 900
 8   Dallas, Texas 75201
     Telephone: (214) 953-6926
 9   Facsimile: (214) 661-4926
10   Kathryn S. Christopherson (Bar No. 322289)
        <kathyn.christopherson@bakerbotts.com>
11   BAKER BOTTS L.L.P.
     1001 Page Mill Road, Building One, Suite 200
12   Palo Alto, California 94304
     Telephone: (650) 739-7500
13   Facsimile: (650) 739-7699
14   Attorneys for Defendants
     Inovit Inc. and Yingshen (Victor) Mao
15
16                          UNITED STATES DISTRICT COURT
17                         CENTRAL DISTRICT OF CALIFORNIA
18                                 WESTERN DIVISION
19                                           )   No. 2:20-cv-08696 JFW (KSx)
     BMW of North America, LLC et al.,       )
20                                           )   DECLARATION OF LEAD TRIAL
          Plaintiffs,                        )   COUNSEL FOR DEFENDANTS
21                                           )   INOVIT INC. AND YINGSHEN
        vs.                                  )   (VICTOR) MAO
22                                           )
     Inovit Inc. et al.,                     )   Judge:     Hon. John F. Walter
23                                           )
          Defendants.                        )
24                                           )
25
26
27
28

        DECLARATION OF LEAD TRIAL COUNSEL — No. 2:20-cv-08696 JFW (KSx)
Case 2:20-cv-08696-JFW-KS Document 53 Filed 02/08/21 Page 2 of 2 Page ID #:230



 1                     DECLARATION OF LEAD TRIAL COUNSEL
 2   I, Paul J. Reilly, hereby declare as follows:
 3         1.     I am a partner in the law firm Baker Botts L.L.P., and I am the lead trial
 4   counsel for Defendants Inovit Inc. and Yingshen (Victor) Mao. I am submitting this
 5   declaration in response to § 3(a) of the Court’s Standing Order [ECF No. 12]. I have
 6   personal knowledge of the facts set forth in this declaration and, if called upon to do
 7   so, I could and would testify competently to the facts set forth below.
 8         2.     I have registered as an CM/ECF User.
 9         3.     My e-email address of record is <paul.reilly@bakerbotts.com>.
10         4.     I have read the Court’s Standing Order [ECF No. 12] and Local Rules,
11   available at <https://www.cacd.uscourts.gov/court-procedures/local-rules>.
12         5.     I declare under penalty of perjury under the laws of the United States of
13   America that the foregoing is true and correct. Executed on February 8, 2021.
14
15
16                                           Paul J. Reilly
17
18
19
20
21
22
23
24
25
26
27
28

                                                -1-
        DECLARATION OF LEAD TRIAL COUNSEL — No. 2:20-cv-08696 JFW (KSx)
